El Juez Asociado Señor Blanco Lugo
emitió la opinión del Tribunal.
En el otoño del año 1958 el Departamento de Salud de Puerto Rico desarrolló una campaña para la vacunación de la población a los fines de evitar la propagación de una epidemia de viruelas que amenazaba con atacar a la Isla. Al efecto, el Secretario de Salud proveyó facilidades para la inoculación del virus vacuno y se exhortó a los ciudadanos a vacunarse.(1) *220Es' pertinente indicar que de conformidad con el artículo 8 del Reglamento Núm. 46 del Departamento de Salud, sobre vacunación, promulgado en 17 de octubre de 1916, se requiere la vacunación obligatoria a las personas mayores de 25 años “cuando apareciere en alguna localidad de Puerto Rico la vi-ruela, en forma que amenazare hacerse epidémica.” (Bas-tardillas nuestras.) 24 R. & R.P.R. see. 350-1608 (d).(2)
Federico Gordo Martinó, empleado en la División de Tasa-ción de Bienes Muebles del Departamento de Hacienda, (3) falleció el día 6 de octubre de 1958, atribuyéndose la muerte a una “meningo encefalitis post vacuna”. Sus familiares soli-*221citaron se les extendieran los beneficios correspondientes pro-vistos para el caso de accidentes que provienen de un “acto o función inherente a su trabajo o empleo y que ocurran en el curso de éste, y como consecuencia del mismo.” El Adminis-trador del Fondo del Seguro del Estado resolvió que no se tra-taba de un accidente del trabajo compensable.
El único testigo que prestó testimonio en el acto de la vista celebrada ante la Comisión Industrial fue José Manuel López Somolinos, quien para la fecha del suceso que dio origen a la reclamación ocupaba el cargo de Administrador Interino de la Oficina de Tasación de la Propiedad, a la cual estaba adscrita la división donde trabajaba el occiso. La parte per-tinente de su declaración dice así:
“P. ¿Usted dijo que era Administrador Interino de esa Divi-sión?
R. Sí señora.
P. ¿Quién era la persona que daba las órdenes alli? ¿Era usted ?
R. Sí señora.
P. ¿Usted ordenó en algún momento que se vacunaran los empleados ?
R. No se ordenó la vacuna.
P. ¿Sabe cuántas personas se vacunaron?
R. No sé cuáles se vacunaron o cuáles dejaron de vacunarse.
P. ¿ Usted les dijo que si no se vacunaban no podían seguir trabajando?
R .No señora. Es más, los que se vacunaron, no sé si se los dije que se vacunaran.
P. ¿Usted sabe si el obrero occiso Federico Gordo se vacunó?
R. No lo sé.
P. ¿Usted sabe si hubo personas que no se vacunaron?
R. Hubo, porque no se vacunaron después del incidente de Gordo. Tengo conocimiento de algunos que no se vacunaron.
P. ¿Hubo problema en el trabajo con las personas por no haberse vacunado?
R. Absolutamente ningún problema.



Ledo. Amadeo:
*222P. A preguntas de la colega usted dijo que había una cam-paña del Gobierno para evitar una epidemia, o que había oído eso ?
It. Si hubo campaña, o lo que hubo, hubo el comentario que había que vacunarse que había epidemia.
P. ¿Usted como jefe interino de la División le interesa, o no le interesa, que todo el personal vaya a trabajar todos los días?
Leda. Archeval:
Vamos a levantar objeción. Es inmaterial e irrelevante, por-que a todos los jefes les gusta que sus empleados vayan a traba-jar.
Ledo. Amadeo:
A usted le interesaba que la epidemia que va a ocurrir en la Isla no afecte al personal de la División donde usted trabaja?
R. Que no ocurriera, en toda la Isla en general. A la huma-nidad entera, no quisiera yo que le ocurriera.
P. O sea, que a usted como jefe y patrono directo del obrero Federico Gordo, ¿le interesaba que no hubiera una epidemia allí? ¿Correcto?
R. Yo no estaba pensando en una cosa o la otra.
P. Pero le interesaba que no hubiera epidemia.
Leda. Archeval:
Objeción. Ya él ha contestado que no estaba pendiente si había epidemia o no.
R. No teníamos interés alguno en la epidemia.
Ledo. Amadeo:
P. ¿A usted le interesa que todo su personal esté en buena salud ?
R. A todo el mundo le interesa.
P. Porque si todo el mundo va a trabajar, usted puede des-cargar sus funciones administrativas mejor.
R. Sí...
Ledo. Amadeo:
Nada más con el testigo.” (Bastardillas nuestras.)
La Comisión Industrial resolvió que se trataba de un acci-dente compensable, y en su resolución indicó que en la repre-gunta el testigo había manifestado que “estaba interesado en la asistencia de todos los empleados de su división; que le inte-resaba la buena salud de sus empleados puesto que ello dis-minuía las ausencias; que él no deseaba que ninguno de sus *223empleados se enfermase ni que ocurriese una epidemia de viruelas en Puerto Rico.” Por la importancia que tiene a los fines de resolver el caso, es necesario advertir que este resumen del testimonio del testigo en el contrainterrogatorio no corresponde exactamente con la declaración prestada según ésta aparece en la transcripción unida a los autos. Son importantes y decisivas las diferencias. Veamos. Según aparece de la transcripción el señor López Somolinos no res-pondió a la pregunta que se le formuló — por haberse objetado por la abogada que representaba al Administrador del Fondo del Seguro del Estado — sobre su interés en la asistencia dia-ria de los empleados; no indicó que le interesaba la buena salud de los subalternos “ puesto que ello disminuía las ausen-cias”, sino que se limitó a expresar al ser preguntado “¿A usted le interesa que todo su personal esté en buena salud?” que “A todo el mundo le interesa”; ni puntualizó como se hace aparecer en la resolución recurrida que “él no deseaba que ninguno de sus empleados se enfermase” ya que todo cuanto manifestó fue que no ocurriera la epidemia “en toda la Isla en general”. Tampoco podemos darle un alcance tan decisivo a su contestación afirmativa a la conclusión que contenía la afirmación, puramente argumentativa del abogado de los reclamantes de que “si todo el mundo va a trabajar, usted puede descargar sus funciones administrativas mejor”. Cla-ramente cuando el testigo respondió en la afirmativa e intentó explicar — hecho comprobado por los puntos suspensivos que siguen a la afirmación “Sí” — fue interrumpido por el anuncio sobre la terminación del contrainterrdgatorio. Además es significativo que la pregunta en forma alguna se refirió a la existencia de una epidemia, y que la contestación que requiere —aun desde el punto de vista puramente humanitario — raya en una perogrullada. Ciertamente con una prueba tan frá-gil e insuficiente no podía llegarse a la determinación de com-pensabilidad que hizo la Comisión Industrial. 
*224Puede afirmarse que la determinación del carácter com-pensable de un accidente ocurrido con motivo de la vacunación de un empleado depende de los siguientes elementos: 1) el carácter voluntario de la inoculación, o sea, si el acto tuvo lugar a instancia y por órdenes del patrono, o si se trata de un acto voluntario del obrero, aunque mediara una sugestión del patrono en cooperación con las autoridades de sanidad; 2) si la vacunación se realiza para beneficio del patrono, o a su requerimiento; 8) si la vacunación se hace en cumplimiento de una ley o reglamento como condición para obtener o con-servar el empleo. Así se deduce de las opiniones en que se ha sostenido que no se trata de un accidente compensable — King v. Arthur, 96 S.E.2d 846 (N.C. 1957) ;(4) Industrial Commission v. Messinger, 181 P.2d 816 (Colo. 1947) ; Smith v. Seamless Rubber Co., 150 Atl. 110 (Conn. 1930); Jefferson Printing Co. v. Industrial Commission, 144 N.E. 356 (Ill. 1924); Krout v. J. L. Hudson Co. et al., 166 N. W. 848 (Mich. 1918), como en aquellas en que se adoptó una posición contra-ria — Roberts v. U.S.O. Camp Shows Inc., 205 P.2d 1116 (Cal. 1949) ; Saintsing v. Steinbach Co., 64 A.2d 99 (N.J. 1949) ; Freedman v. Spicer Manufacturing Corporation, 116 Atl. 427 (N.J. 1922) ; Alewine v. Tobin Quarries, 33 S.E.2d 81 (S.C. 1945); Smith v. Brown Paper Mill Co., 152 So. 700 (La. 1934); Spicer Manufacturing Co. v. Tucker, 188 N.E. 870 (Ohio 1934); Texas Employers' Ins. Ass’n v. Mitchell, 27 S.W.2d 600 (Texas 1930); Neudeck v. Ford Motor Co., 229 N.W. 438 (Mich. 1930) ; Sanders v. Children’s Aid Society, 265 N.Y.S. 698 (1933).
Larson(5) discute la cuestión en las siguientes palabras:
“Cuando la vacunación es el resultado de cualquier elemento de apremio de parte del patrono, la incapacidad que de ella resulte se considera como que ha surgido en el curso, del empleo, como *225cuando la compañía requiere al empleado que se vacune con el médico de aquélla tan pronto comienza su empleo, o cuando surge una epidemia y le informa a sus empleados que, a menos que se inoculen, no pueden trabajar hasta que cese le epidemia.
“Por otro lado, si la compulsión surge de las disposiciones de una ley estatal o de los requerimientos de las autoridades públi-cas, la lesión no es compensable, como en el caso en que por reglamentación una junta estatal de salud requiere que las cama-reras se sometan a un examen de sangre....
“Los casos más dudosos son aquellos en que la intervención del patrono no impone a los empleados la obligación de vacunarse y se limita a sugerir su conveniencia. Por lo menos dos casos han resuelto que la combinación de una fuerte influencia de parte del patrono unida a un elemento de beneficio mutuo consistente en un menor número de. ausencias, así como en mejores relaciones con los empleados, es suficiente para proporcionar la conexión necesaria con el empleo. En el caso de Saintsing v. Steiribach Company, durante un conato de viruelas, el director de personal del patrono, luego de reunirse con otros representantes patrona-les del área, persuadió al patrono para que proveyese servicio de vacunación a todos sus empleados. Se compraron éstas a tra-vés del Departamento de Salud local y se pusieron al alcance de todos los empleados, gratuitamente. Se publicó un aviso que decía, ‘... firmemente le instamos a que se aproveche de este servicio que gustosamente prestamos en beneficio de su salud.’ Todos los empleados firmaron un documento exonerando al patrono de toda responsabilidad por los resultados de la vacuna. La corte resolvió que aquí existía un beneficio mutuo, comparable con el que existía en proveer una cafetería, primera ayuda y otras conveniencias a fin de promover la moral y la eficiencia entre los empleados. Dij o el tribunal:
‘.... en tanto en cuanto ayudó en la prevención de viruelas dentro del grupo de empleados, la vacuna protegía al patrono contra posibles consecuencias perjudiciales en el negocio.... Si bien sus esfuerzos eran altamente encomiables... nos apartaríamos de la realidad' si resolviéramos que estaban dirigidos al beneficio exclusivo de los empleados y no .adicionalmente a mejorar la rela-ción entre patrono y empleado y proteger al patrono contra los serios efectos de un caso- de viruelas entre sus empleados.’'
*226“El caso de Smith v. Brown Paper Mill Company está con-teste con esta decisión. Los trabajadores no fueron ‘ordena-dos o requeridos’ a vacunarse, pero, dij o el tribunal:
‘la conveniencia de las facilidades y la publicación del aviso constituyó una sugerencia, una invitación y un apremio, que tenía por miras inducir al empleado a someterse al tratamiento que de otra forma no hubiera recibido.’
“Hubo evidencia en este caso de que una de las razones por las cuales el patrono recabó la vacunación fue la de reducir sus tipos de seguros y aminorar el absentismo del trabajo debido a enfermedad de los empleados. Los empleados fueron inoculados por una enfermera debidamente entrenada que trabajaba para el patrono y las inyecciones fueron puestas en el local del patrono porque de otro modo los empleados hubieran tenido que recorrer cinco millas para recibirlas.
“La conclusión correcta parece ser que cuando un patrono proporciona y urge a sus empleados para que se vacunen, las lesiones provenientes de dicha vacunación serán compensables, a no ser que ésta responda al cumplimiento de la Ley o a los requerimientos de las autoridades.”
Schneider (6) resume la regla aplicable en los siguientes términos: 
“Cuando un patrono proporciana gratuitamente a sus emplea-dos las facilidades para la vacunación o inoculación con miras a contrarrestar la propagación de una enfermedad contagiosa, y los invita a utilizar voluntariamente esas facilidades durante las horas de labor, sin que se les aperciba que serán sancionados si omitieran hacerlo, y sin que medie apremio alguno, la compensa-bilidad de la incapacidad o enfermedad que pueda sufrir el em-pleado depende de si el acto del patrono al proveer las facilidades obedeció al propósito de una conveniencia personal o para el bene-ficio exclusivo de dicho empleado, o para el beneficio común de ambos. Si se trata del primer caso, se negará la compensación. Si se trata del último, debe compensarse. La intención del patro-no es de importancia decisiva.”.. (Bastardillas nuestras.)
La referencia que aparece en Horovitz, Injury and Death Under Workmen’s Compensation Laws (ed. 1948), pág. 90 no *227tiene relación directa con el problema discutido pues única-mente considera la vacunación o inoculación a los fines de determinar si se trata o no de un “accidente”. (7)
En todos los casos en que se ha concedido compensación los hechos demuestran concluyentemente que la inoculación fue cuando menos urgida por el patrono o que éste derivaba también algún beneficio especial de tal acto. Así, en Saintsing v. Steinbach Co., 64 A.2d 99 (N.J. 1949), en que des-cansó con inusitado interés la representación de los reclaman-tes en la vista, se estableció que el patrono proveyó las facilidades para la inoculación contra las viruelas e hizo circular un aviso entre los empleados en el cual se decía “Esta-mos seguros de que ustedes están conscientes de la propaga-ción de un brote de viruelas y les urgimos para que aprovechen este servicio que proporcionamos en interés de vuestra salud;” que esta medida de proveer facilidades fue tomada para mejo-rar las relaciones del patrono con sus empleados, según lo declaró el director del personal de la empresa; y que ello redun-daba también en beneficio del patrono. En Freedman v. Spicer Manufacturing Corporation, 116 Atl. 427 (N.J. 1922) el patrono obtuvo la vacuna y destacó un médico de la compa-ñía para que la administrara a los empleados y, aunque el programa era voluntario, “invitó, recomendó y urgió” a los empleados para que se aprovecharan del servicio brindado. En Sanders v. Children’s Aid Society, 265 N.Y.S. 698 (1933) ; Neudeck v. Ford Motor Co., 229 N.W. 438 (Mich. 1930) y Roberts v. U.S.O. Camp Shows Inc., 205 P.2d 1116 (Cal. 1949) medió un requerimiento y orden expresa del patrono para que el empleado se vacunara. Smith v. Brown Paper Mill, 152 So. 700 (La. 1934) consideró no sólo que el patrono proveyó las facilidades de vacunación y urgió a los empleados *228a hacer uso de las mismas, sino que el patrono se beneficiaba con el pago de una prima más baja cuando la incidencia de la enfermedad era menor. En Spicer Manufacturing Co. v. Tucker, 188 N.E. 870 (Ohio 1934) se demostró que aunque la vacunación era voluntaria, el patrono suspendería a los empleados que no se inocularan para evitar así que se decla-rara una cuarentena en el establecimiento perjudicando sus operaciones fabriles normales. En igual sentido se pronuncia Texas Employers’ Ins. Co. v. Mitchell, 27 S.W.2d 600 (Texas 1930). Alewine v. Tobin Quarries, 33 S.E.2d 81 (S.C. 1945) se decidió a base de que el certificado de vacuna se requería como una condición para conservar el empleo y debido a las condiciones particulares de éste. 
De la prueba practicada ante la Comisión Industrial surge diáfanamente que el occiso se vacunó voluntariamente, sin que mediara apremio de parte de sus superiores inmediatos, respondiendo más bien al llamado que se dirigió a toda la ciu-dadanía; que el acto voluntario realizado por el empleado no se traducía en un beneficio especial para su patrono, ya que se limitaba a que posiblemente se evitaría su ausencia personal de la labor diaria en caso de que la inmunización fuera satisfactoria, y que la vacunación no era una condición para continuar en el empleo. Los hechos que la prueba no revela, y que se han considerado por otros tribunales al rendir determi-naciones de compensabilidad, son: a) suministro por el pa-trono de las facilidades para la inoculación — la transcripción está huérfana de toda prueba que demuestre dónde y cuándo el occiso recibió la inoculación, si en las propias oficinas y en horas de trabajo, si se le permitió ausentarse en horas labora-bles para ello, si la administración de la vacuna fue efectuada por un médico privado o uno al servicio del público en general • o proporcionado especialmente por el patrono para esa labor — ; b) invitación o reclamo urgente del patrono para la inoculación —nada hay que demuestre si el occiso respondió al llamado dirigido por las autoridades de salud pública a *229toda la comunidad, o si fue a urgencia del patrono, bien-mediante una circular o un anuncio en el tablón de edictos de la oficina; c) forma específica en que se afectaría el trabajo y riesgo inminente de una paralización del mismo; d) existen-cia de un riesgo mayor por mor de las funciones que desem-peñaba el empleado que los riesgos a que estaba expuesto el público en general. Por otro lado, todo tiende a indicar que el programa de vacunación respondió a los dictados de la legis-lación local para evitar la propagación de epidemias a que liemos hecho referencia al comienzo de esta opinión. Aunque no es necesario que concurran todos los elementos de prueba a que hemos hecho referencia, cuando menos la evidencia debe -demostrar alguna relación de causalidad entre el accidente y el empleo, o sea que el acto de la vacunación constituía un riesgo incidental del trabajo. En el presente caso no se esta-bleció satisfactoriamente esta relación. 
Ordinariamente dispondríamos de este caso mediante la revocación de la resolución dictada por la Comisión Industrial. Sin embargo, por tratarse de un estatuto que responde fun-damentalmente a un fin de beneficio social y no estando satis-fechos de que los reclamantes tuvieron una oportunidad verdadera para establecer la relación causal entre el hecho indubitado de la muerte debido a la vacunación y el empleo,-devolveremos el expediente para la celebración de una nueva vista y la formulación de determinaciones de hecho adiciona-les. No deseamos dejar pasar esta oportunidad para instar a la Comisión para que su participación en estos procedimien-tos no se limite meramente a recibir la prueba y que es desea-ble su mayor intervención, debido a su conocimiento superior sobre la materia, para evitar así que una posible reclamación meritoria naufrague debido a la inadvertencia o negligencia ■excusable de la parte peticionaria. En la interpretación del estatuto dicho organismo debe guiarse por una actitud liberal de forma que se logren los propósitos que animaron al legis-lador, y que, consagró estatutariamente al indicar como regla *230de hermenéutica que “Esta ley por ser de carácter remedial se interpretará liberalmente, y cualquier duda razonable que en su aplicación surgiere en cuanto a la existencia de relación causal entre el trabajo u ocupación del obrero o empleado o la lesión, incapacidad o muerte . . . deberá resolverse a favor del obrero o empleado, o sus beneficiarios.” Art. 2 de la Ley de Compensaciones por Accidentes del Trabajo, según enmendado por la Ley Núm. 94 de 22 de junio de 1957 (Leyes, pág. 473, 11 L.P.R.A. (Supl. 1960) pág. 6). Véanse, Candelaria v. Comisión Industrial, 85 D.P.R. 20 (1962) y Vda. de Cabrera v. Comisión Industrial, 85 D.P.R. 58 (1962).

Se revocará la resolución dictada por la Comisión Industrial en 27 de abril de 1959, y se devolverá el caso para ulterior disposición según aparece en esta opinión.

El Juez Presidente Sr. Negrón Fernández disintió.

E1 artículo 29 de la Ley Núm. 81 de 14 de marzo de 1912, págs. 135-136, según enmendado por la Ley Núm. 156 de 10 de mayo de 1945, pág. 535 (24 L.P.R.A. see. 353) provee que “La inoculación del virus vacuno se declara por la presente obligatoria para todos los habitantes de la Isla, en la época, forma y plazo que determinare el Comisionado de Sanidad [hoy *220Secretario de Salud]; siendo también obligatoria en los casos de epidemia, la inoculación de cualquier otro producto orgánico profiláctico o terapéu-tico.” (Bastardillas nuestras.) La enmienda de 1945 consistió en elimi-nar un “Disponiéndose” que requería la aprobación expresa de la Junta Insular de Sanidad cuando se estimaba necesario emplear virus o sueros para combatir una enfermedad epidémica .que no fuera la viruela.
La sección 1 de la Ley Núm. 157 de 10 de mayo de 1938, pág. 352 (24 L.P.R.A. see. 354) dispone que “Cuando una epidemia sea declarada en uno o varios municipios, mediante proclama del Gobernador de Puerto Rico, el Comisionado Insular de Sanidad se hará cargo inmediatamente a la decla-ración de la epidemia, de la sanidad municipal del o de los municipios afec-tados.” Hasta donde hemos podido investigar, el Gobernador no declaró la existencia de epidemia para la fecha a que nos referimos en esta opinión.


 Véase además, el artículo 14 de dicho reglamento (24 R. & R.P.R. see. 350-1614) que dispone que una vez conocida la existencia de casos de viruela en alguna casa o localidad, serán vacunadas todas las personas, sin tener ,en. cuenta su edad, que residan en la casa y en la localidad, a menos que justifiquen de un modo satisfactorio que se vacunaron con éxito dentro de un período de 3 años con anterioridad a la aparición de la viruela.
. Se requiere el certificado de vacuna a los maestros y empleados de eseue-las públicas, empleados de ferrocarriles, tranvías, vehículos de transporte para el servicio público, estibadores, dueños y dependientes de hoteles, res-jtaurantes y otros establecimientos de comercio, gerentes y operarios de tálleres y fábricas, policías y aspirantes a policías, y a los inspectores, tasa-dores de rentas internas y empleados cuya ocupación les ponga en contacto con el' público, Artículos 9 y 11 a 13 del reglamento citado (24 R. & R.P.R. 35Ó-160 y 1611 a 1613).


 Para los'fines de la administración de la Ley de Compensaciones por Accidentes del Trabajo, Ley Núm. 45 de 18 de abril de 1935 (11 L.P.R.A. -'sec.. 1 y ss.j el patrono asegurado a cuyo favor se expidió la póliza que <jestá envuelta en este caso era el Departamento de Hacienda. Los distintos departamentos y agencias del Estado Libre Asociado obtienen pólizas sepa-radas por da razón de que las actividades de sus empleados envuelven ries-diferentes',-y por ¡tanto, las pr.imas'vafía'n. •


 Véase, comentario en 56 Mich. L. Rev. 664 (1958).


 The Law of Workmen’s Compensation, (ed. 1952), vol. 1, sec. 2732, págs. 416-418.


 Workmen’s Compensation Text (3a. ed. 1950), vol. 7, $ 1674, pág. 358.


La cita a que nos referimos dice: “Cuando el patrono obliga al empleado a inocularse o provee para la vacunación o administración de los anticuerpos, y se ocasionan lesiones, éstas se consideran generalmente como causadas por un accidente, ya que este resultado es inesperado e imprevisto.”